DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1, 13, 15, 17 and 19 are amended. 
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/20/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yie et al. (US 20150208091, hereinafter Yie) in view of Sarwer et al. (US 20210084321, hereinafter Sarwer).  
Regarding Claim 1, Yie discloses a method of video coding, executable by a processor, the method comprising: 
receiving video data having a coding tree unit size ([0025], receiving at least one picture to be encoded, determining a size of a block; [0032], a leaf coding unit when a coding unit having a variable size is hierarchically split and reaches a maximum permissible level or level depth; ); and 
signaling, ([0032], FIG.2, [0109], maximum coding unit LCU (or CU0) has a size of 2N0 which is 128 (N0=64) while the maximum level or level depth is 5 and a series of flags represent the recursive structure of the coding tree units),
coding the video data based on (the two or more flags) signaled ([0104], FIG. 1, efficiently encoding a variance between input frames is small (i.e., when the temporal frequency is low), the size of the macro-block increases and when the variance between frames is large (i.e., when the temporal frequency is high), the size of the macro-block decreases; [0109], FIG.2).
wherein the signaling comprises signaling a first flag of the two or more flags, the first flag corresponding to a first coding tree unit size ([0109], FIG. 4, series of flags for recursive structure such as a coding unit CUk whose level or level depth is k has a flag value of 0, coding on the coding unit CUk is performed on the current level or level depth and when the flag value is 1, the coding unit CUk is split into four independent coding units CUk+1  having a level or level depth of k+1 and a size of Nk+1  X Nk+1 ), and 
Yie does not explicitly disclose signaling the coding tree unit size in a sequence parameter set and when the first flag is 1, coding the video data based on the first coding tree unit size without signaling a second flag of the two or more flags, and when the first flag is 0, signaling the second flag of the two or more flags, and coding the video data based on the second flag that is signaled.
Sarwer teaches from the same field of endeavor signaling the coding tree unit size in a sequence parameter set ([0004], signaling a first flag in a Sequence Parameter Set (SPS) of a video sequence indicating whether a sub-block transform (SBT) is enabled; and signaling second flag indicating a maximum transform block (TB) size that allows the SBT; [0055]-[0056], Sequence Parameter Set (SPS) level syntax flagging to determine the size of coding units) and when the first flag is 1, coding the video data based on the first coding tree unit size without signaling a second flag of the two or more flags ([0062], FIG. 7,  the second flag second flag is not signaled in response to the sub-block transform (SBT) being disenabled or the value of the first flag being equal to a second value. For example, the syntax element sps_sbt_max_size_64_flag (first flag) is signaled only when both syntax elements sps_max_luma_transform_size_64_flag and sps_sbt_enabled_flag (first flag) are 1; [0056], when syntax element sps_sbt_max_size_64_flag is equal to 1, it signals that the maximum CU width and height for allowing SBT is 64 luma samples ), and  when the first flag is 0, signaling the second flag of the two or more flags, and coding the video data based on the second flag that is signaled ([0068], FIG. 10, signaling a second flag indicating a maximum transform block (TB) size such as the first value is 1 and the second value is 0 and /or  in response to the maximum TB size being 32, setting a value of the second flag to be 0, and in response to the maximum TB size being 64, setting a value of the second flag to be 1; [0056], when syntax element sps_sbt_max_size_64_flag is equal to 0, it signals that the maximum CU width and height for allowing SBT is 32 luma samples).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by Sarwer ([0004]) into the encoding and decoding of Yie in order to provide a codec that correctly encodes or decodes other regions of the same picture without reliance on the corrupted or lost data, thus provides the capability of error resilience and increases the coding efficiency  and improve the video coding efficiency (Sarwer, [0035], [0058]).
Regarding Claim 2, Yie in view of Sarwer discloses the method of claim 1.
Sarwer further discloses wherein the two or more flags comprise two or more from among a 32-pixel coding tree unit size flag, a 64-pixel coding tree unit size flag, and a 128-pixel coding tree unit size flag  ([0068],FIG. 10, signaling a second flag indicating a maximum transform block (TB) size such as the first value is 1 and the second value is 0 and /or  in response to the maximum TB size being 32, setting a value of the second flag to be 0, and in response to the maximum TB size being 64, setting a value of the second flag to be 1; [0028] ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by Sarwer ([0004]) into the encoding and decoding of Yie in order to provide a codec that correctly encodes or decodes other regions of the same picture without reliance on the corrupted or lost data, thus provides the capability of error resilience and increases the coding efficiency  and improve the video coding efficiency (Sarwer, [0035], [0058]).

Regarding Claim 3, Yie in view of Sarwer discloses the method of claim 2.
Yie further discloses wherein the 32-pixel coding tree unit size flag is signaled first, and wherein the 64-pixel coding tree unit size flag is signaled based on the 32-pixel coding tree unit size flag being not equal to 1 (FIG.2, [0109], maximum coding unit LCU(or CUO) has a size of 2NO which is 128 (NO=64) while the maximum level or level depth is 5 and a series of flags represent the recursive structure of the coding tree units; FIG. 4).
Regarding Claim 4, Yie in view of Sarwer discloses the method of claim 2.
Yie further discloses wherein the 64-pixel coding tree unit size flag is signaled first, and wherein the 32-pixel coding tree unit size flag is signaled based on the 64-pixel coding tree unit size flag being not equal to 1 (FIG.2, [0109], maximum coding unit LCU (or CU0) has a size of 2N0 which is 128 (N0=64) while the maximum level or level depth is 5 and a series of flags represent the recursive structure of the coding tree units; FIG. 4).
Regarding Claims 5-8 , Analogous rejection as the rejection of Claims of 3 and 4 applies.
Yie further discloses the coding unit CU may have a recursive tree structure with a side of the maximum coding unit LCU (or CU0) has a size of 2N0 which is 128 (N0=64) while the maximum level or level depth is 5 having a series of flags; and when the level or level depth of the coding unit CUk+1 is the same as the permissible maximum level or level depth any further splitting is not permissible ([0109], FIG. 2, FIG. 4).
Regarding Claims 17-18, Computer system claims 17-18 of using the corresponding method claimed in claims 1-2 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 19-20, Computer readable medium claims 19-20 of using the corresponding method claimed in claims 1-2 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yie et al. (US 20150208091, hereinafter Yie) in view of Sarwer et al. (US 20210084321, hereinafter Sarwer) and An et al. (US 20180288446, hereinafter An).
Regarding Claim 9, Yie in view of  Sarwer discloses the method of claim 2 but does not explicitly disclose wherein a 64-pixel max luma transform size flag is signaled based on the coding tree unit size associated with the video data being greater than or equal to 64 pixels by 64 pixels.
An teaches from the same field of endeavor 64-pixel max luma transform size flag is signaled based on the coding tree unit size associated with the video data being greater than or equal to 64 pixels by 64 pixels ([0003, In the High Efficiency Video Coding, Recommendation (HEVC) one slice is first split into multiple coding tree units (CTU) with the same size except in the slice boundary having each CTU usually has size of 64×64 (i.e., 64×64 luma pixels and the same content region of chroma pixels) and each CTU is further split into multiple coding units (CU) using a quadtree split; [0004], FIG. 1, quartree partition unit)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by An ([0003]) into the encoding and decoding of Yie & Sarwer in order to provide adaptable and flexible specific luma and chroma transform setting individual flags depending on the selected coding tree unit sizes (An, [0003]).
Regarding Claim 10, Yie in view of Sarwer and An discloses the method of claim 9.
An further discloses wherein based on the 32-pixel coding tree unit size flag being signaled first and being equal to 1, the 64-pixel max luma transform size flag is not signaled ([0004]-[0005], FIG. 1, quartree partition unit; FIG. 2, the coding quadtree (210) includes split_cu_flag (220). In step 230, whether split_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current intermediate unit is split into four smaller units. The four smaller units are subject to further quadtree splitting. Accordingly, four quadtree syntax structures (250, 260, 270 and 280) are included. If the result is “no”, it implies that the current unit is not split and this unit is namely CU. Accordingly, this CU is ready for CU coding and syntax for CU level coding (240) is included ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by An ([0003]) into the encoding and decoding of Yie & Sarwer in order to provide adaptable and flexible specific luma and chroma transform setting individual flags depending on the selected coding tree unit sizes (An, [0003]).

Regarding Claim 11, Yie in view of Sarwer and An discloses the method of claim 9.
An further discloses wherein based on the 64-pixel coding tree unit size flag being signaled first and being equal to 0, the 32-pixel coding tree unit size flag is signaled and set equal to 1, and the 64-pixel max luma transform size flag is not signaled ([0004]-[0005], FIG. 1, quartree partition unit; FIG. 2, the coding quadtree (210) includes split_cu_flag (220). In step 230, whether split_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current intermediate unit is split into four smaller units. The four smaller units are subject to further quadtree splitting. Accordingly, four quadtree syntax structures (250, 260, 270 and 280) are included. If the result is “no”, it implies that the current unit is not split and this unit is namely CU. Accordingly, this CU is ready for CU coding and syntax for CU level coding (240) is included ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by An ([0003]) into the encoding and decoding of Yie & Sarwer in order to provide adaptable and flexible specific luma and chroma transform setting individual flags depending on the selected coding tree unit sizes (An, [0003]).
Regarding Claim 12, Yie in view of Sarwer and An discloses the method of claim 9.
Yie in view of  Sarwer and An further discloses wherein based on the 128-pixel coding tree unit size flag being signaled first and being equal to 0 , the 32-pixel coding tree unit size flag is signaled and set equal to 1, and the 64-pixel max luma transform size flag is not signaled (An: [0004]-[0005], FIG. 1, quartree partition unit; FIG. 2, the coding quadtree (210) includes split_cu_flag (220). In step 230, whether split_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current intermediate unit is split into four smaller units. The four smaller units are subject to further quadtree splitting. Accordingly, four quadtree syntax structures (250, 260, 270 and 280) are included. If the result is “no”, it implies that the current unit is not split and this unit is namely CU. Accordingly, this CU is ready for CU coding and syntax for CU level coding (240) is included ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by An ([0003]) into the encoding and decoding of Yie & Sarwer in order to provide adaptable and flexible specific luma and chroma transform setting individual flags depending on the selected coding tree unit sizes (An, [0003]).
Yie further discloses the coding unit CU may have a recursive tree structure with a side of the maximum coding unit LCU (or CU0) has a size of 2N0 which is 128 (N0=64) while the maximum level or level depth is 5 having a series of flags; and when the level or level depth of the coding unit CUk+1 is the same as the permissible maximum level or level depth any further splitting is not permissible ([0109], FIG. 2, FIG. 4).
Regarding Claim 16, Yie in view of Sarwer discloses the method of claim 13 but does not explicitly disclose wherein a 64-pixel max luma transform size flag is signaled based on the smallest coding tree unit size not being applied.
An teaches from the same field of endeavor wherein a 64-pixel max luma transform size flag is signaled based on the smallest coding tree unit size not being applied ([0003, In the High Efficiency Video Coding, Recommendation (HEVC) one slice is first split into multiple coding tree units (CTU) with the same size except in the slice boundary having each CTU usually has size of 64×64 (i.e., 64×64 luma pixels and the same content region of chroma pixels) and each CTU is further split into multiple coding units (CU) using a quadtree split; [0004], FIG. 1, quartree partition unit)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings signaling the coding tree unit size as taught by An ([0003]) into the encoding and decoding of Yie & Sarwer in order to provide adaptable and flexible specific luma and chroma transform setting individual flags depending on the selected coding tree unit sizes (An, [0003]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yie et al. (US 20150208091, hereinafter Yie) in view of Sarwer et al. (US 20210084321, hereinafter Sarwer) and Tsuchiya et al. (US 20180124403, hereinafter Tsuchiya).
Regarding Claim 13, Yie in view of Sarwer discloses the method of claim 1, but does not explicitly disclose wherein the first flag indicates whether a smallest coding tree unit size is applied and the second flag indicates whether a largest coding tree unit size is applied.
Tsuchiya teaches from the same field of endeavor wherein the first flag indicates whether a smallest coding tree unit size is applied and the second flag indicates whether a largest coding tree unit size is applied ([0080] The parameter “log 2_min_luma_coding_block_size_minus3” specifies the (luma component) smallest coding unit (SCU) size (expressed as the value obtained by subtracting 3 from the log base 2 of the SCU size). For example, if this parameter is equal to 0, the SCU size is 8×8 pixels. The parameter “log 2 diff_max_min_luma_coding_block_size” specifies the difference between (the logarithms of) the SCU size and the largest  coding unit LCU size. The flag “split_cu_flag” specifies whether to divide each LCU or each CU divided from an LCU; [0115], a split flag set that specifies the depth of block division in addition to parameters specifying the SCU size and the LCU size, i.e.  if a given block is divided into four CUs, a split flag specifying that division is generated, and then split flags indicating whether to divide each of the four CUs are also generated)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings flag indicates whether a smallest coding tree unit size as taught by Tsuchiya ([0080]) into the encoding and decoding of Yie & Sarwer in order to provide flexible configuration of the depth of block division becomes possible(Tsuchiya, [0022]) and hence improve coding efficiency.
Regarding Claim 14 , Analogous rejection as the rejection of Claim 13 applies.
Yie further discloses the coding unit CU may have a recursive tree structure with a side of the maximum coding unit LCU (or CU0) has a size of 2N0 which is 128 (N0=64) while the maximum level or level depth is 5 having a series of flags; and when the level or level depth of the coding unit CUk+1 is the same as the permissible maximum level or level depth any further splitting is not permissible ([0109], FIG. 2, FIG. 4).
Regarding Claim 15, Yie in view of Sarwer discloses the method of claim 1, but does not explicitly disclose wherein second flag  indicates whether a smallest coding tree unit size is applied , and wherein the first flag indicates whether a largest coding tree unit size is applied.
Tsuchiya teaches from the same field of endeavor wherein second flag  indicates whether a smallest coding tree unit size is applied , and wherein the first flag indicates whether a largest coding tree unit size is applied ([0080] The parameter “log 2_min_luma_coding_block_size_minus3” specifies the (luma component) smallest coding unit (SCU) size (expressed as the value obtained by subtracting 3 from the log base 2 of the SCU size). For example, if this parameter is equal to 0, the SCU size is 8×8 pixels. The parameter “log 2 diff_max_min_luma_coding_block_size” specifies the difference between (the logarithms of) the SCU size and the largest  coding unit LCU size. The flag “split_cu_flag” specifies whether to divide each LCU or each CU divided from an LCU; [0115], a split flag set that specifies the depth of block division in addition to parameters specifying the SCU size and the LCU size, i.e.  if a given block is divided into four CUs, a split flag specifying that division is generated, and then split flags indicating whether to divide each of the four CUs are also generated)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings flag indicates whether a smallest coding tree unit size as taught by Tsuchiya ([0080]) into the encoding and decoding of Yie & Sarwer in order to provide flexible configuration of the depth of block division becomes possible(Tsuchiya, [0022]) and hence improve coding efficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487